DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed July 19, 2022.  Claims 1-30 remain pending in the application.  
Claims 3-5 and 23-25 are currently amended.  
No claims are  canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed July 19, 2022, with respect to claims 3-5 and 23-25 rejected under 35 USC 112(b) as being indefinite have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed July 19, 2022.


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Xu et al. (US 20080298502 A1), fails to teach, “selecting a column of the discrete Fourier transform matrix; and performing deterministic sampling of respective entries from the selected column in accordance with a sampling function,” as recited in claims 1, 21, 29 and 30. 
Xu is an exemplary reference in the relevant field of endeavor.  Xu discloses a 3 x 3 DFT matrix where three orthogonal sequences may be defined with the three rows of the 3 x 3 DFT matrix in paragraph [0049].  However, Xu fails to teach, “selecting a column of the discrete Fourier transform matrix; and performing deterministic sampling of respective entries from the selected column in accordance with a sampling function,” as recited in claims 1, 21, 29 and 30.
For these reasons claims 1-30 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633